Citation Nr: 0919570	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-21 422	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Florida Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1949 to 
May 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the Veteran's claim of service 
connection for PTSD and his petition to reopen a previously 
denied claim of service connection for ulcerative colitis.  
The rheumatoid arthritis claim is addressed in the remand 
that follows the Board's decision.)


FINDINGS OF FACT

1.  It is as likely as not that the Veteran has PTSD and that 
the disability is a result of his active military service.

2.  By a November 1965 rating decision, the RO denied a claim 
of service connection for ulcerative colitis.

3.  Evidence received since the RO's November 1965 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the ulcerative colitis claim; nor does it raise 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The Veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2008).

2.  The November 1965 RO decision, which denied the Veteran's 
claim of service connection for ulcerative colitis is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 19.118, 19.153 
(1965).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for ulcerative 
colitis has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing 
service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

The Veteran asserts that he has PTSD as a result of his 
active military service.  He has identified several possible 
stressful events that occurred in the military to which he 
believes his PTSD is related.  Notably, one alleged stressor 
consists of an incident in service when a fellow service 
member died.  The Veteran recalls that he was a tower 
operator at the Whiting Field Naval Air Station (NAS) in 
Milton, Florida.  He states that on April [redacted], 1950, he was 
contacted by a Lieutenant B.L. who asked for permission to 
take off on an off-duty runway in order to perform a slow 
roll and loop on takeoff.  The Veteran denied B.L. permission 
on account of strong winds.  However, the request was 
ultimately granted by a superior.  Shortly after take off, 
the plane stalled during the slow roll maneuver and crashed.  
B.L. was killed in the crash.  The Veteran states that the 
incident continues to affect him because he questions whether 
he could have done more to prevent the flight.

Research associated with the claims file shows that B.L. was 
a member of the Navy Blue Angels group.  The information 
reflects that B.L. died on April [redacted], 1950 at NAS Whiting when 
he attempted an unauthorized roll on take off.  The Veteran's 
personnel records document that he was transferred to Whiting 
Field in February 1950 and remained stationed there until 
October 1950.  His Naval rating at the time was "AC" for 
air traffic controller.

Given this information, it appears that the stated incident 
involving B.L.'s death occurred.  Additionally, there is 
supporting evidence that the Veteran was at the location of 
the incident and he was performing duties consistent with his 
statements.  Accordingly, the Board finds that there is 
credible supporting evidence that the claimed in-service 
stressor occurred.

Post-service records include medical records from J.K., 
Ph.D., dated from February 2007 to March 2007.  Dr. J.K. made 
a clinical assessment of the Veteran's psychiatric condition 
after conducting a through interview, a mental status 
examination, and psychological testing.  Dr. J.K. noted the 
Veteran's in-service stressor concerning the death of B.L. in 
the airplane crash.  Dr. J.K. provided DSM-IV Axis I 
diagnoses of generalized anxiety disorder and PTSD.  Dr. J.K. 
stated that the Veteran more likely than not met the criteria 
for PTSD as a result of his military aviation experiences.  
The psychological testing (Posttraumatic Diagnostic Scale and 
Millon Clinical Multiaxial Inventory-III) revealed that the 
Veteran suffers from PTSD.  Dr. J.K. found that a previous 
diagnosis of PTSD may have been unclear to evaluators because 
the PTSD symptoms were being underreported due to the 
generalized anxiety disorder combined with Axis II diagnoses 
of narcissistic and obsessive compulsive traits.  

In November 2008, the Veteran underwent VA examination in 
connection with the claim.  The examiner reviewed the claims 
file and noted the Veteran's stated in-service stressor and 
medical history.  A mental status examination was conducted.  
The examiner provided a DSM-IV diagnosis of panic disorder 
without agoraphobia.  The examiner conceded that the Veteran 
experienced a traumatic event in military service and 
exhibits some symptoms of PTSD.  However, in contrast to Dr. 
J.K., the VA examiner found that the Veteran does not have 
PTSD because criterion F has not been met for a diagnosis.  
The examiner found that the Veteran has no impairment in 
social, occupational, or other areas of functioning.  The VA 
examiner stated that clinical distress was not shown because 
the Veteran did not seek help for any symptoms and had no 
history of psychiatric admissions.  Additionally, the 
examiner stated that there was no history of seeking 
psychiatric help while in the military or shortly thereafter.  

In this case, there are conflicting medical opinions with 
respect to a diagnosis of PTSD.  The Board must weigh the 
opinions in light of the entire record.  See, e.g., Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The VA examiner appears to have found that some of the 
criteria for a diagnosis of PTSD have been met.  The examiner 
only identified criterion F as having not been met.  On the 
other hand, Dr. J.K. indicated that the Veteran has symptoms 
of anxiety, anger, and depression that at least cause some 
impairment in functioning.  The VA examiner made an 
inaccurate finding in stating that the Veteran had not sought 
psychiatric treatment when he had in fact seen Dr. J.K and 
had been prescribed medication.  The VA examiner did not 
address Dr, J.K.'s assessment.  Although Dr. J.K. did not 
have access to the claims file, the assessment was made based 
on an accurate history provided by the Veteran and there is 
no relevant evidence in the claims file that Dr. J.K. did not 
address.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008) (claims file review is not a requirement for 
private medical opinions because such a review, without more, 
does not automatically render the examiner's opinion 
competent or persuasive).  Regarding the comprehensiveness of 
the examinations, Dr. J.K. appeared to provide a more 
complete assessment as he conducted psychological testing 
while the VA examiner did not conduct similar testing.  
Moreover, Dr. J.K. reconciled why PTSD may have not been 
discernible at an earlier date.  He determined that the 
Veteran's PTSD had been obscured by other psychiatric 
problems.

The Board notes that should reasonable doubt arise on a 
particular issue, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  In the Veteran's case, the Board finds that 
Dr. J.K.'s assessment is more probative in light of its 
comprehensiveness and Dr. J.K.'s opinion is more persuasive 
because it has more support in the record.  The probative 
value of the Dr. J.K.'s assessment at least causes reasonable 
doubt as to whether the Veteran has PTSD related to his in-
service stressor.  When resolving reasonable doubt in favor 
of the Veteran, the Board finds that it is as likely as not 
that the Veteran has PTSD and that the disability is a result 
of his active military service.  Therefore, service 
connection for PTSD is warranted.

II. Petition to Reopen a Previously Denied Claim

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the petition to reopen the claim of service 
connection for ulcerative colitis has been accomplished.  
Through March 2007 and August 2007 notice letters, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the claim of 
service connection.  The letters notified the Veteran that 
his claim of service connection for ulcerative colitis was 
previously denied by a November 1965 decision and that the 
claim was denied because his service records were negative 
for the disability.  The Veteran was told that new and 
material evidence was needed to reopen the previously denied 
claim and that the new evidence had to pertain to the reason 
the claim was previously denied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The Board also finds that the March 2007 and August 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disability.

By way of the notice letters, the Veteran was also provided 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
December 2008, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, a remand of the ulcerative colitis claim for 
further notification of how to reopen or substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim of service connection for ulcerative colitis.  The 
Veteran's service treatment and personnel records have been 
associated with the claims file.  Treatment records have been 
obtained from the VA Medical Center (VAMC) in Bay Pines, 
Florida.  Although a VA examination was not provided in 
connection with the Veteran's claim, the duty to provide an 
examination does not apply to a claim to reopen a finally 
adjudicated claim without the submission or receipt of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As 
discussed in detail in the analysis section, the claim has 
not been reopened; thus, an examination is not required.

B. Analysis

The Veteran asserts that he developed ulcerative colitis as a 
result of his active military service.  Specifically, he 
states that he was treated for the disability a few years 
after his military service and he believes ulcerative colitis 
is related to his military service.  Thus, he contends that 
service connection is warranted.

The Veteran originally filed an application for benefits in 
July 1959.  In August 1959, the RO considered ulcerative 
colitis for pension benefits only.  In June 1965, the Veteran 
filed another application for benefits, to include 
entitlement to service connection for ulcerative colitis.  By 
a November 1965 rating decision, the RO denied service 
connection for ulcerative colitis.  The Veteran was notified 
of the decision later in November 1965.  He did not appeal 
the decision and it became final.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. §§ 19.118, 19.153 (1965).

In November 2006, the Veteran filed a petition to reopen his 
claim of service connection for ulcerative colitis.  By the 
May 2007 rating decision, the RO denied the petition to 
reopen for lack of receipt of new and material evidence.  The 
appeal of that decision is the basis for the issue that is 
now before the Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the November 1965 RO 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen the claim.

The evidence of record at the time of the prior RO decision 
included:  service treatment records; treatment records from 
the VAMC in Ann Arbor, Michigan, dated from July 1959 to June 
1960; private treatment records from Mount Carmel Mercy 
Hospital, dated from October 1951 to April 1952; and 
applications from the Veteran.

The evidence previously of record documented a post-service 
diagnosis of ulcerative colitis.  The diagnosis was made at 
the Ann Arbor VAMC when the Veteran received treatment for 
ulcerative colitis in 1959 and 1960.  It was noted that the 
Veteran had a history of ulcerative colitis since July 1958.  
None of the VA treating physicians attributed the disability 
to the Veteran's military service.  The records from Mount 
Carmel did not reference ulcerative colitis.

In denying the claim in November 1965, the RO acknowledged 
that the Veteran had been diagnosed with ulcerative colitis.  
However, the RO determined that service connection was not 
warranted because there was no evidence that the Veteran had 
ulcerative colitis in service.  The RO considered the 
Veteran's service treatment records, including the separation 
examination that was normal.

In light of the prior final decision, the claim could be 
reopened with the submission of new and material evidence 
that pertains to the in-service injury or disease element of 
a service connection claim; that is, new and material 
evidence showing that the Veteran experienced some type of 
injury or disease during active military service to which his 
ulcerative colitis could be attributed.  Additionally, 
evidence showing a relationship between ulcerative colitis 
and the Veteran's active military service could also reopen 
the claim.

Since the November 1965 decision, the new evidence that has 
been added to the record includes:  service personnel 
records; treatment records from the Bay Pines VAMC, dated in 
December 2006; a VA psychiatric examination report, dated in 
November 2008; a private psychiatric assessment from Dr. 
J.K., dated from February 2007 to March 2007; research 
pertaining to the Blue Angels; and statements from the 
Veteran, as well as his wife and representative.

Much of the new evidence is irrelevant as it pertains to the 
Veteran's PTSD claim.  The VA treatment records show that 
ulcerative colitis is listed as a current diagnosis.  The 
Veteran and his wife state that the Veteran continues to 
experience symptoms associated with ulcerative colitis.  The 
symptoms are similar to symptoms that he experienced when he 
was treated in 1959 and 1960.  New evidence containing a 
diagnosis of, and treatment for, ulcerative colitis is not 
material because the existence of a current disability was 
already established at the time of the November 1965 
decision.

The new evidence does not include any information showing 
that the Veteran experienced an injury or disease during his 
active military service to which his ulcerative colitis could 
possibly be attributed.  The newly obtained personnel records 
relate only to the Veteran's circumstances of service and do 
not contain relevant medical information.  Notably, the 
Veteran and his wife state that the Veteran developed 
ulcerative colitis after his military service and that he was 
not treated for the disability in service.  A disability's 
relationship to service is the essential aspect of service 
connection.  Merely showing that the Veteran has a disability 
does not raise a reasonable possibility of substantiating the 
claim.  This is particularly so concerning a petition to 
reopen a previously denied claim when the existence of a 
current disability was already established.

The Board finds that the newly submitted evidence does not 
constitute new and material evidence in connection with the 
Veteran's claim of service connection for ulcerative colitis.  
Although the evidence is new because it was not previously 
before VA decision makers, the evidence is not material 
because it is only consists of supporting evidence of the 
current disability element of a service connection claim.  
The evidence does not relate to the in-service injury or 
disease element of a service connection claim.  The absence 
of an in-service injury or disease relating to ulcerative 
colitis was the primary reason that the claim was denied in 
the November 1965 RO decision.  Additionally, the new 
evidence does not contain any competent medical evidence that 
attributes the Veteran's ulcerative colitis to his military 
service.

In sum, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for ulcerative colitis and it does not raise a 
reasonable possibility of substantiating the claim.  New and 
material evidence has not been submitted.  Thus, the petition 
to reopen the claim of service connection for ulcerative 
colitis must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  As new and material evidence to reopen the 
finally disallowed claim has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for PTSD is granted.

The petition to reopen a claim of service connection for 
ulcerative colitis is denied.


REMAND

In regards to the claim of service connection for rheumatoid 
arthritis, the Board finds that the claim must be remanded to 
afford the Veteran due process.

The claim was certified to the Board as a petition to reopen 
a previously denied claim.  Similar to the ulcerative colitis 
claim, the RO determined that the claim should not be 
reopened because new and material evidence had not been 
received.  Although the issues have somewhat parallel 
procedural histories, an examination of the file reveals that 
the claim of service connection for rheumatoid arthritis is a 
new claim and has never been adjudicated.

As noted previously, the Veteran originally filed an 
application for benefits in July 1959.  In August 1959, along 
with ulcerative colitis, the RO considered rheumatoid 
arthritis for pension benefits only.  Compensation for 
service connection was not addressed.  In June 1965, when the 
Veteran filed another application for benefits, to include 
entitlement to service connection, he listed five 
disabilities-colitis, nerves, ear condition, tonsillitis, 
and pericarditis.  Rheumatoid arthritis was not claimed at 
the time.  In the November 1965 rating decision, the RO 
adjudicated the five service connection claims the Veteran 
had filed.  Although rheumatoid arthritis was listed in the 
rating decision as a disability that had been previously 
considered for pension purposes, the body of the rating 
decision does not reference rheumatoid arthritis.  
Significantly, the November 1965 letter that was sent to the 
Veteran notifying him of the decision advised him that his 
service connection claims for colitis, pericarditis, ear 
condition, tonsillitis, and nerve condition had been denied.  
The notice letter did not mention rheumatoid arthritis.

In view of the procedural history, the Board finds that a 
claim of service connection for rheumatoid arthritis was 
never previously adjudicated.  There was no explicit 
adjudication of a rheumatoid arthritis service connection 
claim.  Moreover, the Veteran could not deduce that a service 
connection claim involving rheumatoid arthritis was 
adjudicated in light of the language in the body of the 
November 1965 rating decision and in the subsequent notice 
letter.  See, e.g., Ingram v. Nicholson, 21 Vet. App. 232, 
243 (2007).  Thus, the Veteran's present claim is a new 
claim.  Placing a higher evidentiary burden on the Veteran 
than what is warranted in the form of the requirements of 
submitting "new and material evidence" does not afford the 
Veteran his due process.  Consequently, the claim must be 
remanded in order for the agency of original jurisdiction to 
adjudicate the claim on the merits in the first instance.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In light of the remand, the Veteran should be sent a new VCAA 
letter notifying him of the information and evidence 
necessary to substantiate a claim of service connection for 
rheumatoid arthritis.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for rheumatoid arthritis.  
Tell the Veteran that his claim was not 
previously denied and that he does not 
have to submit new and material evidence.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Undertake any additional development 
deemed necessary in connection with the 
rheumatoid arthritis claim.

3.  Adjudicate the claim of service 
connection for rheumatoid arthritis on 
the merits.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


